Citation Nr: 0202430	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  91-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to basic eligibility for nonservice-connected 
disability pension benefits.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to service 
connection for a lung disorder will be the subjects of a 
later decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The appellant had active service from December 1973 to March 
1974, with 5 days lost due to absence without leave.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which determined that the appellant was 
ineligible for nonservice-connected disability pension 
benefits.

The Board is undertaking additional development on the issues 
of entitlement to service connection for an acquired 
psychiatric disorder and entitlement to service connection 
for a lung disorder, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing these 
issues.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant had total countable service of 86 days, as 
he had lost 5 days due to absence without leave.

3.  The appellant is not shown to have 90 days of qualifying 
active service.


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice-
connected disability pension benefits have not been met.  
38 U.S.C.A. §§ 1521, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.15, 
3.102, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The appellant's service medical records and relevant 
service records have been obtained.  The statement of the 
case and subsequent supplemental statement of the case 
provided to the appellant, as well as additional 
correspondence to the appellant, informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (published at 57 
Fed. Reg. 49,747) (1992). 

The appellant essentially contends that he is eligible for 
nonservice-connected pension benefits.  According to the law, 
nonservice-connected pension benefits are generally available 
for qualifying appellants of a period of war.  See 
38 U.S.C.A. § 1521(a) (West 1991).  An appellant is entitled 
to such pension benefits if the appellant served for 90 days 
or more during a period of war; if the appellant served 
during a period of war and was discharged from service due to 
a service connected disability; if the appellant served for a 
period of 90 consecutive days which began or ended during a 
period of war; or if the appellant served for a total of 90 
days of service during more than one period of war.  See 
38 U.S.C.A. § 1521(j).  Qualifying service is the total 
period of active service, exclusive of time spent on 
furlough, on unpaid absence without leave, under arrest 
without acquittal, in desertion, or while undergoing court 
martial.  See 38 C.F.R. § 3.15 (2001).  See also 38 C.F.R. 
§ 3.203 (evidence of service for the purpose of establishing 
entitlement to pension benefits). 

A review of the record discloses that the appellant had 
active service from December 7, 1973 to March 7, 1974.  
However, the appellant's DD Form 214 shows that the appellant 
had time lost of 5 days, from January 14, 1974 through 
January 16, 1974 and from January 19, 1974 through January 
20, 1974.  A Request for Information, VA Form 70-3101-4, 
dated February 1991 and responded to in June 1991, states 
that the appellant had one day of travel time for proceeding 
from the place of separation to his home.  The appellant's 
dates of service were also confirmed.

The appellant was afforded a hearing in connection with his 
claims in August 1991.  The appellant testified that he was 
sick with adult respiratory disease during the five days in 
January 1974 that he was considered to be absent without 
leave.  According to the appellant, he saw a doctor because 
of his lung disorder and was placed on medication and sent to 
his barracks, until he was put on "extra duty."  He further 
stated that while on "extra duty", he left his post to find 
a place to rest, but that the officers were unaware of his 
location.

The Board finds that the appellant did not have 90 days or 
more of qualifying service.  The appellant's total period of 
active service, December 7, 1973 to March 7, 1974, totaled 91 
days of service.  However, the appellant also had time lost 
of 5 days.  Thus, the appellant only had 86 days of 
qualifying service for purposes of nonservice-connected 
pension benefits.  Further, the appellant's argument that he 
was sick and should not have been considered absent without 
leave is without merit.  A review of the appellant's claims 
file, including his service medical records, fails to show 
that the appellant was excused from duty on the relevant 
dates and is negative for evidence of treatment in January 
1974 for a lung disorder.  In fact, the service medical 
records indicate that the appellant was not treated on any of 
the dates listed on the DD Form 214.  Likewise, the service 
medical records show that the appellant was not treated for 
his lungs until February 1974.  Accordingly, the Board 
concludes that the appellant is not entitled to nonservice-
connected benefits.


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

